In an action to recover damages for wrongful death, the defendant’s answer denies that he has knowledge or information sufficient to form a belief as to certain allegations of the complaint. On the plaintiff’s motion to strike out these denials on the ground that they are frivolous, the defendant sought to justify them mainly on the ground that, as a result of injuries sustained by himself in the accident, he has suffered a lapse of memory and does not remember the happening of the accident. Resettled order, which granted the plaintiff’s motion in part, modified by striking therefrom the fourth ordering paragraph; and by striking from the third ordering paragraph the words “and the whole thereof,” and by substituting in lieu of such words the following: “in so far as they relate to the allegations of the second paragraph of the complaint.” As so modified, the order is affirmed, without costs. The allegation as to the plaintiff’s residence is not relevant to the cause of action, and the defendant’s position with respect to his knowledge or information concerning the happening of the accident is not, under the circumstances disclosed in the record, incredible. The information shown to be contained in public records is not of such a nature that the defendant should be required to make a definite pleading, except as to the appointment and status of the plaintiff as the administrator of the estate of the deceased. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur.